Case 2:18-cv-10702-R-AFM Document9 Filed 01/10/19 Page iof2 Page ID #:59

AO 440 (Rev. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

for the -
i Central District of California i

SITHA THACH AND MEINCHANNY MEM,
SUCCESSORS IN INTEREST TO STEVEN THACH

 

Plaintiff(s)
Vv.

Civil Action No. 2:18-cv-10702-R-AFM

COUNTY OF LOS ANGELES, SEE ATTACHED.

 

Defendant(s)
SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) COUNTY OF LOS ANGELES
Kenneth Hahn Hall of Administration
500 West Temple Street, Room 383
Los Angeles, CA 90012

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are:

Robin D. Perry, Esq.
400 Oceangaie, Suite 700
Long Beach, CA 90802

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

Date:

 

Signature of Clerk or Deputy Clerk
10
11
2
13
14
15
16
17
18
19
20
i
22
23
24

25

asl B-t8-AR OAR ALM _POCURmUT 1 FIR GOIBOARs Page 2,0f 2 oPaqe IDF:89

Q>.

LAW OFFICES OF ROBIN D. PERRY & ASSOCIATES
ROBIN D. PERRY, ESQ. (BAR. NO. 181686)

400 OCEANGATE, SUITE 700

LONG BEACH, CALIFORNIA 90802-4529
TELEPHONE: (562) 216-2944

FACSIMILE: (562) 216-2945

E-Mail: Robin@lordp.net

Attorneys for Plaintiffs, SITHA THACH AND MEINCHANNY MEM

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

Case No.: 7. |G-CV-\070Z- R-AFM

SITHA THACH AND MEINCHANNY
MEM, SUCCESSORS IN INTEREST TO
STEVEN THACH

COMPLAINT FOR DAMAGES:

1. DEPRIVATION OF CIVIL
RIGHTS, 42 U.S.C. §1983,
WRONGFUL DEATH;

2. DEPRIVATION OF CIVIL
RIGHTS, 42 U.S.C. §1983, MONELL

VIOLATIONS.
COUNTY OF LOS ANGELES, SHERIFF 3. DEPRIVATION OF CIVIL

)
)
)
)
)
)
Plaintiffs, 5
)

)

)

JIM MCDONALD, SHERIFF ALEX RIGHTS, 42 U.S.C. §1983,

)

)

)

)

)

)

)

)

)

)

)

)

)

VS.

VILLANUEVA, COUNTY OF LOS SUPERVISORY LIABILITY;

ANGELES DEPARTMENT OF MENTAL NEGLIGENCE;

HEALTH DIRECTOR JONATHAN E. VIOLATION OF GOVERNMENT

SHERIN, M.D. Ph.D, CURLEY BONDS, CODE §845.6- FAILURE TO

M.D., GUL M. EBRAHIM, M.D. AND DOES PROVIDE IMMEDIATE

1-10, INCLUSIVE, MEDICAL CARE

6. VIOLATION OF THE ADA, 42
U.S.C. §12101, AND CALIFORNIA
UNRUH ACT, CIVIL CODE §51

a>

Defendants.

DEMAND FOR JURY TRIAL

 

 

COMPLAINT - 1

 

 

 

 
